 1   DANIEL A. BACON 065099
     LAW OFFICES OF DANIEL A. BACON
 2   2445 Capitol Street, Suite 160A
     Fresno, California 93721
 3   Telephone: (559) 412-4420
 4   Attorney for BAHAR GHARIB-DANESH
 5

 6                                UNITED STATES DISTRICT COURT
 7                                EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                     )        Case No. 1:15CR00179-LJO-SKO
                                                   )
10                                  Plaintiff,     )        STIPULATION AND ORDER
                                                   )        FOR RETURN OF PASSPORT
11                          vs.                    )
                                                   )
12   BAHAR GHARIB-DANESH,                          )
                                                   )
13                           Defendant.            )
     ________________________________              )
14
            It is hereby stipulated by and between the parties, defendant Bahar Gharib-Danesh,
15
     through her attorney, Daniel A. Bacon, and plaintiff United States of America, through Assistant
16
     U.S. Attorney Henry Carbajal, that defendant’s passport, No. 443491664, held by the Pretrial
17
     Services Office of the United States District Court for the Eastern District of California in Fresno,
18
     California, be returned to defendant, and that her attorney, Daniel A. Bacon, is authorized to pick
19
     it up from the Pretrial Services Office on her behalf.
20
            This stipulation and proposed order has been forwarded to all parties, and no objection
21
     has been made to the court’s granting of this order.
22
            Executed this 18th day of March, 2019, at Fresno, California.
23
                                                   /s/ Daniel A. Bacon
24                                                 DANIEL A. BACON, Attorney for
                                                   BAHAR GHARIB-DANESH,
25
            Executed this 18th day of March, 2019, at Fresno, California.
26
                                                   /s/ Henry Carbajal
27                                                 HENRY CARBAJAL
                                                   Assistant United States Attorney
28

     STIPULATION AND ORDER FOR RETURN OF PASSPORT
 1
                                                 ORDER
 2
            Based upon the stipulation of the parties, and good cause appearing therefor,
 3
            IT IS HEREBY ORDERED that the Pretrial Services Office of the United States District
 4
     Court for the Eastern District of California, Fresno Division, shall return defendant BAHAR
 5
     GHARIB-DANESH’s passport, No. 443491664, to her, and further, that the Pretrial Services
 6
     Office is authorized to release the passport to the defendant’s attorney, Daniel A. Bacon.
 7
            IT IS APPROVED .
 8

 9                  IT IS SO ORDERED.
10
                    Dated:    March 20, 2019                  /s/ Lawrence J. O’Neill
11                                                    UNITED STATES CHIEF DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION AND ORDER FOR RETURN OF PASSPORT                                                 2
